Exhibit 10.II.G

Buenos Aires,

Messrs

CARGILL S.A.C.I.

Leandro N. Alem 928 Piso 9

Ciudad Autónoma de Buenos Aires

Dear Sirs,

In our capacity as Agents of MOSAIC DE ARGENTINA S.A., hereinafter referred to
as “Mosaic”, domiciled at Leandro N. Alem 928, 9° floor, City of Buenos Aires,
we hereby write to you, hereinafter referred to as “Cargill”, in order to submit
the following Business Proposal, hereinafter the “Proposal”, comprising a
proposal for supplying the services detailed below.

1. Background

I. Cargill’s core business is the production, processing, marketing and export
of grain and oilseeds in Argentina.

II. Mosaic’s core business is the manufacture, production, fractioning,
bottling, marketing and distribution of fertilizers in Argentina.

Cargill proceed to spin off from Cargill the activity specifically related to
crops nutrition, as well as the assets and liabilities specifically allocated to
or originated from said activity, thus creating the Corporation named Mosaic de
Argentina S.A.

IV. Cargill, in relation to the origination of grain and oilseeds, provides
producers who supply grain and oilseeds with inputs of several nature, such as
but not limited to fertilizers and agrochemicals, under barter contracts.

V. Cargill has transferred the know how corresponding to the activity
specifically referred to crop nutrition to Mosaic, which at present has all the
experience and resources needed to render services related to the above
mentioned activity that may help to enhance and improve the provision and
marketing of inputs such as fertilizers in relation to the grain and oilseeds
origination under barter contracts.

2. Mosaic hereby offers to render Cargill -in case you agree with this
proposal—the services related to the purchase, import, storage, transportation,
distribution, marketing and sale of fertilizers and/or agrochemicals, as
described in the list of services and prices contained in Exhibit I, which forms
part of the Proposal hereof:

In the event you accept the present Proposal, the following provisions shall
apply:

SECTION ONE: If accepted, the Proposal hereof, shall be in force for a period of
twenty four (24) months, provided always this proposal is implicitly accepted by
you, by means of submitting the first service request, under the terms and
conditions therein. In such event, we will understand that, effective from the
date you make said request, the Proposal shall be deemed a valid and effective
Agreement.

SECTION TWO: In all events, Mosaic shall have the exclusive right to appoint the
staff, being professional, technical and/or administrative, to provide the
services hereof.

Besides, Mosaic may appoint a coordinator, in order to centralize all the
requests for services.



--------------------------------------------------------------------------------

Mosaic shall be exclusively liable for the labor and social security obligations
relative to said personnel, undertaking the obligation to hold Cargill harmless
against claims arising from labor or social security issues.

SECTION THREE: In consideration for the services rendered, Mosaic shall receive
the amounts stated in the list of prices described in Exhibit I hereof, plus VAT
(Value Added Tax).

For the purposes of receiving the fees, Mosaic shall bill Cargill, on a monthly
basis, and Cargill shall make payments within seven (7) days after receiving the
relevant invoice.

The fees mentioned above are based on the detail of services and prices included
in Exhibit I hereof, and comprise only the provision of the services
specifically enumerated in said Exhibit. The fees agreed upon do not include the
development of systems, which shall be separately agreed upon and billed by the
Parties.

SECTION FOUR: Mosaic in no way assures any results to Cargill, and does not
undertake responsibility for any result whatsoever, such as but not limited to
economic and/or financial results of its services, provided always the final
decision shall only and exclusively be taken by Cargill according to its own
criterion, and under its responsibility and risk, and under no circumstance
whatsoever it shall be construed that the services provided by Mosaic imply more
than a non-biding direction or counseling among different alternatives, the
final choice thereof shall correspond to Cargill, being therefore an obligation
of means and not and obligation of results.

SECTION FIVE:

 

1. In the event there are additional services requests during the validity
hereof, and said services may be provided by Mosaic, both Parties shall
negotiate inclusion thereof, determining the relevant terms and conditions and
prices.

 

2. In relation to the upgrade of Mosaic proprietary software systems used for
the provision of the services hereof, in relation to which Mosaic is the owner
of the intellectual property rights thereto, or the grantee of the licenses
under the use thereof, Cargill shall accept any upgrade thereof and shall pay
the corresponding proportional cost. Cargill may not install any software that
may interfere with the Mosaic systems and software without the previous written
authorization from Mosaic. Cargill is not granted the right to distribute, copy,
perform works derived from, or modify any licensed software or system
whatsoever. Unless otherwise provided for herein, no license or right whatsoever
is hereunder granted to Cargill, by implication or otherwise, with respect to or
under any intellectual property right, intellectual property application, patent
application, patent, patent claim, know-how, business secrets or other property
rights owned by Mosaic, and Mosaic hereby reserves all intellectual and
industrial property rights. Besides, Mosaic shall provide services to Cargill by
means of the systems, which shall be operated exclusively by Mosaic personnel.

In the cases of services provided using such systems, all tasks shall be
performed by Mosaic personnel, and therefore the parties agree that, within 60
(sixty) days from acceptance hereof, they shall take all the steps and implement
all that may be necessary for a correct and normal service provision to Cargill,
including without limitations definition of procedures, lists and supporting
worksheets.

3. The information hereinafter referred to as “Mosaic Confidential Information”
shall include, without limitations, any and all Mosaic information derived from
Mosaic’s performance pursuant to this Proposal, (I) any and all data and
information that may be found as a result of access to the Mosaic Network,
whether oral, written or in an electronic mode, among others; to the Mosaic
employees; research, engineering and development of activities; data processing
research and methods; manufacture; marketing; merchandising; data on prices,
costs, suppliers, customers and any other data that may be available to Cargill
through the Mosaic Network., (II) all Access Codes, and (III) the operation and
functionality of Mosaic Network, (IV) Mosaic’s Know how, (V) any and all data
owned by Mosaic, (VI) intellectual property under Mosaic’s systems and programs,
including information, computer records, specifications, processes,
documentation, techniques and ideas. The Mosaic Confidential Information shall
include all data supplied by third parties to Mosaic.



--------------------------------------------------------------------------------

4. Cargill Confidentiality Obligation. During the effective period hereof and
further on, Cargill shall not provide or disclose Confidential Information of
Mosaic, as defined in Paragraph 3 hereof, to third parties, nor shall it use
such information for itself, nor shall it reproduce or copy it without Mosaic’s
prior written authorization. Cargill Obligations are everlasting and shall
survive after termination hereof. Cargill undertakes to follow the same
procedure to guarantee compliance of the requirements detailed in this
Paragraph, in order to protect the confidentiality of the information generated
from the reports or data contained in the Mosaic Network, which undertaking
shall include the limitation of the disclosure of Confidential Information of
Mosaic to employees who have a reasonable need to know it, and who are aware of
the obligation to preserve confidentiality of such Mosaic Confidential
Information. Cargill shall take all the actions necessary to inform its
employees, and/or contractors, and/or sub-contractors, and/or any other person
appointed by Cargill, about the obligations set forth herein. Mosaic is hereby
authorized, at its discretion, to supervise the procedures used by Cargill to
comply with the obligations hereunder. Upon the termination of this Offer, and
upon Mosaic’s request, Cargill shall return or destroy all the Confidential
Information. The Confidential Information shall only be used in relation hereto;
Cargill shall not use it in any other way, provided always Mosaic has reserved
all the rights that are not specifically granted herein in relation to its
Confidential Information.

5. Cargill Obligations. Cargill shall indemnify Mosaic against any damage it may
suffer, arising out of any claim, loss, direct or indirect damage, fine,
penalty, cost and expense resulting from: (i) Cargill’s misuse of the Mosaic
Network, including any intentional or negligent act or omission, (II) Cargill
misuse, including any intentional or negligent act or omission, related to the
Confidential Information of Mosaic, (III) Claims or demands made by third
parties to Mosaic derived directly or indirectly from the use of the Network by
Cargill, (IV) Breach of any other obligation hereof. Besides, Mosaic shall not
be responsible for any direct or indirect damage held by Cargill due to the
latter’s inability to use the Mosaic Network or confidential information.

In case any employee and/or contractor, and/or subcontractor, and/or person
appointed by Cargill may disclose all or part of the Mosaic Confidential
Information they have access to pursuant hereto, Cargill shall pay, solely upon
Mosaic’s request, all indirect or consequential damages incurred by Mosaic
and/or third parties.

6. The information hereinafter referred to as “Cargill Confidential Information”
shall include, without limitations, any and all Cargill information derived from
the performance hereof, (I) any and all data and information that may be found
as a result of access to the Cargill Network, whether oral, written or in an
electronic mode, among others; to the Cargill employees; research, engineering
and development of activities; data processing research and methods;
manufacture; marketing; merchandising; data on prices, costs, suppliers,
customers and any other data that may be available to Mosaic through the Cargill
Network , (II) all Access Codes, and (III) the operation and functionality of
Cargill Network, (IV) Cargill’s Know how, (V) any and all data owned by Cargill,
(VI) intellectual property under Cargill’s systems and programs, including
information, computer records, specifications, processes, documentation,
techniques and ideas. The Cargill Confidential Information shall include any and
all information supplied by third parties to Cargill.

7. Mosaic’s Confidentiality Obligation. During the effective period hereof and
further on, Mosaic shall not provide or disclose Confidential Information of
Cargill, as defined in Paragraph 6 hereof, to third parties, nor shall it use
such information for itself, nor shall it reproduce or copy it without Cargill’s
prior written authorization. Mosaic Obligations are everlasting and shall
survive after termination hereof. Mosaic undertakes to follow the same procedure
to guarantee compliance of the requirements detailed in this Paragraph, in order
to protect the confidentiality of the information generated from the reports or
data contained in the Cargill Network, which undertaking shall include the
limitation of the disclosure of Confidential Information of Cargill to employees
who have a reasonable need to know it, and who are aware of the obligation to
preserve confidentiality of such Cargill Confidential Information. Mosaic shall
take all the actions necessary to inform its employees, and/or contractors,
and/or sub-contractors, and/or any other person appointed by Mosaic, about the
obligations set forth herein. Cargill is hereby authorized, at its discretion,
to supervise the procedures used by Mosaic to comply with the obligations
hereunder. Upon the termination of this Offer, and upon Cargill’s request,
Mosaic shall return or destroy



--------------------------------------------------------------------------------

all the Confidential Information. The Confidential Information shall only be
used in relation hereto; Mosaic shall not use it in any other way, provided
always Cargill has reserved all the rights that are not specifically granted
herein in relation to its Confidential Information.

8. Mosaic’s Responsibility. Mosaic shall indemnify Cargill against any damage it
may suffer, arising out of any claim, loss, direct or indirect damage, fine,
penalty, cost and expense resulting from: (I) Mosaic’s misuse of the Cargill
Network, including any intentional or negligent act or omission, (II) Mosaic’s
misuse, including any intentional or negligent act or omission, related to the
Confidential Information of Cargill, (III) Claims or demands made by third
parties to Cargill derived directly or indirectly from the use of the Network by
Mosaic, (IV) Breach of any other obligation hereof. In addition, Cargill shall
not be responsible for any direct or indirect damage held by Mosaic due to the
latter’s inability to use the Cargill Network or confidential information.

In case any employee and/or contractor, and/or subcontractor, and/or person
appointed by Mosaic may disclose all or part of the Cargill Confidential
Information they have access to pursuant hereto, Mosaic shall pay, solely upon
Cargill’s request, all indirect or consequential damages incurred by Cargill
and/or third parties.-

SECTION SIX: The Proposal herein may be unilaterally terminated by any of the
Parties, without cause, by means of effective notice served on the other Party,
no less than one hundred and twenty (120) calendar days of the termination date,
which notice shall clearly state the decision to terminate, notwithstanding
Mosaic’s collection of the fees accrued and still due.

The termination notice set forth in the first paragraph hereof shall not
preclude completion of works and/or services in the process of execution, unless
the Parties mutually agree otherwise, provided always Mosaic shall be entitled
to bill the fees that may correspond in relation to the works mentioned above
pursuant to this Offer.

In the event any of the Parties fails to comply with the obligations hereof, the
non-defaulting Party may serve notice upon the defaulting party to request
specific performance of the relevant obligation within ten (10) days from the
effective notice of default, under penalty to terminate this Proposal and to
demand indemnification for the damages incurred by the non-defaulting Party.

SECTION SEVEN: All the prices and fees set forth herein are denominated in US
Dollars pursuant to Act 23,928, as amendment of Section 1198 of the Civil Code.
All payments denominated in US Dollars shall be converted and performed in
Pesos, at the selling exchange rate published by Banco de la Nacion Argentina as
of the banking day immediately prior to the date when the payment is effected.

SECTION EIGHT: The Parties are not bound by the obligations arising from this
Proposal, as accepted, when the breach of such obligations is the result of
force majeure or act of God, duly proved.

SECTION NINE: In view of the nature assigned to this Proposal, neither we nor
you may assign, transfer under any title, and/or grant license under the rights
and/or obligations hereof, once accepted by you, to any individual or entity,
without the prior consent of the other party.

SECTION TEN: Cargill address shall be: Av L.N. Alem 928, Piso 9, City of Buenos
Aires; Mosaic address shall be: Avda. L.N. Alem 928, piso 9, City of Buenos
Aires; where all judicial and/or non-judicial notices shall be valid.

SECTION ELEVEN: Any controversy that may arise from the commercial relationship
created by your acceptance of this Proposal, its existence, validity,
qualification, construction, scope and fulfillment, shall be finally resolved
before the Courts of the Federal Capital [Tribunales Ordinarios de la Capital
Federal], and shall be governed by the Argentine law.

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ANNEX I

LIST OF SERVICE TO BE RENDERED AND PRICES

 

SERVICES    PRICES * 1.    Commercial strategy for the purchase and sale of
fertilizers    US$ 3 (Three) (*) 2.    Purchase and Forwarding management,
domestic and international including the supply of the necessary Software.   
US$ 5 (Five) (*) 3.    Counseling in the administration and handling of
fertilizers stocks in deposit.    US$ 1 (One) (*) 4.    Utilization specific
materials and equipment for the mixture and distribution of fertilizers and
agrochemicals    US$ 8 (Eight) (*) 5.    Counseling on equipment maintenance   
(**) 6.    General technical – agronomical counseling    (**) 7.    Specialty
technical – agronomical counseling    (**) 8.    Counseling on publicity and
trademarks market positioning    (**) 9.    Research and development to offer
value added to the farmer acquiring fertilizers and agrochemicals    US$ 1 (One)
(*) 10.    Management of goods loans to third parties    US$ 1 (One) (*) 11.   
Counseling on commercial management and personnel training with prizes pursuant
to objectives agreed upon between the parties.    US$ 5 (Five) (***)

All prices are in US dollar.

--------------------------------------------------------------------------------

(*)

   For each MT of fertilizer dispatched by Cargill( not include Value Added Tax)

(**)

   To reason of u$s 120.- per services hour (not include Value Added Tax).

(***)

   Not include Value Added Tax and the objectives will be defined by between the
parties.